Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 1 of 13 PageID #: 131




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



United States of America,

              Plaintiff,

       V.                                        Criminal Action No. 20-03-LPS


Nylere Stanford,

              Defendant.



David C. Weiss, Michael F. McTaggart, U.S. ATTORNEY'S OFFICE,DISTRICT OF
DELAWARE,Wilmington,DE

       Attorneys for United States of America


Edson A. Bostic, David L.Pugh, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Wilmington,DE

       Attorneys for Defendant




                                 MEMORANDUM OPINION




November 13,2020
Wilmington, Delaware
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 2 of 13 PageID #: 132




STAriK<l7)S. District/dudge:

        Defendant Nylere Stanford is charged with possession ofa firearm by a prohibited person

in violation of 18 U.S.C. §§ 922(g)(1)& 924(a)(2). (D.L 1) Pending before the Court is

Defendant's motion to suppress physical evidence seized fi:om 615 S. Buttonwood Street,

Wilmington,DE 19801 pursuant to a Delaware search warrant. (D.I. 19-20) Having considered

the parties' filings and related materials {see, e.g., D.I. 19-21,24-27),the Court will deny

Defendant's motion.

I.      Background

        According to law enforcement, a group offour or five people(made up of one female and

a group of males)robbed a convenience store in Winston-Salem,North Carolina on or about

September 18,2019. {See D.I. 19 at K 1) It is alleged that one male was armed with a silver

semi-automatic pistol, while another ofthe males was armed with a black semi-automatic rifle.

{Id.)

        On October 8,2019,the Sheriffs Office of Forsyth County, North Carolina obtained

warrants to arrest certain individuals alleged to be connected to the robbery; this included

Defendant. {See D.I. 19 at K 2 and Ex. 1; D.I. 24 Ex. 1 (hereinafter "Arrest Warrant" or"AW"))

The Arrest Warrant stated there was probable cause to believe the individuals(including

Defendant)stole $3,000 from the convenience store while in possession ofa"SILVER SEMI

AUTOMATIC PISTOL WITH LASER/LIGHT ATTACHMNET AND BLACK SEMI

AUTOMATIC RIFLE."(AW at *1) While the Arrest Warrant does not explain how Defendant

was identified, other evidence in the Court's record makes it appear that one allegedly involved

individual, Daniel Potts, was identified by an eyewitness, while Defendant and his girlfiiend,

Khadija Potts, were allegedly identified by Detective Faircloth, a Forsyth County Deputy who

did not personally witness the incident but compared security camera footage from the store with
                                                  1
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 3 of 13 PageID #: 133




photos.^ (D.I. 19 at H 2)

       Also on October 8,2019, Detective Faircloth made contact with Detective Justin Cannon

ofthe Wilmington Police Department(who is also assigned to the U.S. Marshal's Service First

State Task Force), informing him that North Carolina law enforcement believed Defendant was

in Wilmington and requesting assistance in apprehending Defendant pursuant to the Arrest

Warrant. {Id. at ^ 3)

       On October 15,2019, Daniel Potts and Khadija Potts were arrested. (D.l. 19 at K 4)

Daniel Potts was eventually released on bond, while Khadija Potts was released that same day

with all charges dismissed. {Id.) Defendant contends that "[o]n information and belief, it had

been determined that Detective Faircloth had mis-identified [Khadija Potts] from the grainy

black and white video." {Id.)

       On October 23,2019, Detective Cannon applied for, and received, a search warrant,

authorizing the use of a Cell Site Simulator to obtain the location ofa phone believed to be

possessed by Defendant. (D.l. 20 Ex. 3(hereinafter "Phone Warrant" or "PW");see also D.I. 19

at 5) The Phone Warrant indicates the Defendant's previous employer provided the phone


        ^ Defendant contends the black and white security footage from the convenience store
was grainy and that"[ujpon information and belief, there is no other evidence cormecting Mr.
Stanford to the alleged robbery,[as][t]here was no corroboration by DNA,fingerprints, or
eyewitnesses tying Mr. Stanford to the alleged robbery." (D.1.19 at ^ 2;see also D.l. 20 at 2)
Defendant also notes that law enforcement "created an 'Attempt to Identify' poster from video
capturing the robbery. However,that similarly led nowhere. The low-quality video was in black
and white and was grainy." (D.l. 20 at 2) Whether this or other evidence would be sufficient to
convict Defendant ofa criminal charge relating to the robbery is not an issue before the Court. A
motion to suppress is not an occasion to evaluate the sufficiency ofthe government's evidence of
guilt. See generally United States v. Gillette^ 738 F.3d 63,74(3d Cir. 2013)("[A] district court
is prohibited from examining the sufficiency ofthe government's evidence in a pretrial motion to
dismiss because the government is entitled to marshal and present its evidence at trial, and have
its sufficiency tested by a motion for acquittal pursuant to Federal Rule of Criminal Procedure
29.")(intem^ quotation marks omitted). Moreover, Defendant is not charged here with the
North Carolina robbery, he is charged with unlawfully possessing a firearm.
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 4 of 13 PageID #: 134




number to North Carolina law enforcement and that the number was also associated with a prior

incident alleged to have involved Defendant. (PW at *65-66,19) Detective Cannon stated that

probable cause for the Phone Warrant was based on a prior search warrant directed to Sprint

around October 16,2019, which established that Defendant's phone was moving about in an area

of Wilmington known to be a "high drug and crime area," in which "general surveillance

methods are not conducive," and also that the targeted phone was making and receiving calls

with phone numbers coimected to Defendant's family members and associates. {Id. at *66-67,

   16-17) Furthermore,the Phone Warrant states: "it is known that [Defendant] is originally

from the Wilmington, Delaware area and has numerous family members as well as associates

that can assist him [] while on the run from North Carolina." {Id. at *67,K 18) As a result ofthe

Phone Warrant, police developed information that Defendant was staying at 615 S. Buttonwood

Street in Wilmington, Delaware. (D.I. 19 atf 6) This address is the home ofDefendant's

brother. (D.I. 20 at 3)

       On the morning of October 24,2019,the Wilmington Police Department and the U.S.

Marshals established a perimeter at 615 S. Buttonwood Street, Wilmington, Delaware. (D.I. 19

at 17) Law enforcement indicates that the only person seen leaving or entering the property was

an individual named Takeesha Gardner, at around 9:15 a.m. (D.I. 24 at 2) When Ms. Gardner

was asked, she informed law enforcement that Defendant and his brother, Naki Gibson(who was

also wanted by police, on different charges), were in the residence. (D.I. 19 at H 17; D.I. 24 at 2-

3) Law enforcement subsequently knocked on the front door of615 S. Buttonwood Street at

about 9:31 a.m., announced "POLICE," and then entered the unlocked residence. {See D.I. 19 at

1117; D.I. 24 at 3)

       According to the government, upon finding Defendant laying on the couch in the first
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 5 of 13 PageID #: 135




floor living area, officers gave numerous commands for Defendant to get up with his hands in

the air. (D.I. 24 at 3) Defendant is purported to have been "moving around with his hands

underneath him," but was ultimately taken into custody without incident. (Jd.) Defendant's

brother, Mr. Gibson, was also taken into custody on an unrelated traffic warrant. (D.I. 19 at 7;

D.I. 24 at 3) Upon conducting a protective sweep ofthe residence, officers purportedly

"observed a partially exposed handgun in plain view under a couch cushion in the same area

where [Defendant] had previously been acting suspiciously." (D.I. 24 at 3)

       After Defendant was arrested and taken to the Wilmington Police Department, Detective

Cannon(who had not been at the residence during execution ofthe Arrest Warrant) proceeded to

apply for a search warrant of615 S. Buttonwood to retrieve evidence ofthe alleged robbery.

(D.I. 19 Ex.2& D.I. 24 Ex.2("Search Warrant" or"SW");see also D.I. 19 at 8)^ The Search
Warrant listed the items to be searched for in three categories:(1)"[a]ny firearms, ammunition,

holsters, pawn or sales receipts indicating the sale or purchase, possession or pawning ofa

firearm,"(2)"[cjlothing -a dark colored bucket style hat, a dark colored short sleeve shirt with

California and a bear on it, and dark colored sneakers," and(3)"[a]ny papers, identification, or

written documents that would indicate a secondary residence." (SW at *50 & 51,       1-3) In the

affidavit supporting the application for the Search Warrant, Detective Cannon stated that

Defendant was wanted out ofNorth Carolina pursuant to the Arrest Warrant and described the

events that had occxirred that morning in connection with execution ofthe Arrest Warrant. {Id. at


       ^ The Search Warrant refers to the 615 S. Buttonwood address on at least six occasions
and refers to "615 Bradford Street, Wilmington,DE 19801" once, the latter evidently being
Defendant's prior address. {See SW at *53 K 8) The Court agrees with the government that
"Page 1 and 2 ofthe Search Warrant clearly described 615 S. Buttonwood Street, Wilmington,
DE as the residence to be searched." (D.I. 24 at 3) To the extent Defendant is seeking to
suppress the Search Warrant based on this typographical error, the relief requested is not
warranted.
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 6 of 13 PageID #: 136




*52,11112,4-6)

       In particular. Detective Cannon stated as follows:

                3. During the investigation by the North Carolina authorities it
              was learned that pefendant] and three other accomplices entered a
              convenience store and robbed it at gim point. Two ofthe subjects
              were armed,one with a rifle with a high capacity magazine and
              another with a black and silver handgun with laser. The Sheriffs
              office was able to arrest three out ofthe four subjects and
              Pefendant] is the last outstanding subject to be apprehended.
              They also advised that the firearms used in the robbery are
              believed to still be outstanding.

{Id. at *52,113)

       Once the Search Warrant application was granted that morning. Officer DiRocco ofthe

Wilmington Police Department(not Detective Cannon)led the search of615 S. Buttonwood

Street. p.I. 24 at 4) Law enforcement seized a Taurus FT 24/7 semi-automatic pistol loaded

with 10 roxmds of F.C. 9mm luger ammunition, as well as a black iPhone. (SW at *39-40)

       On January 8,2020, a federal grand jury returned a one-count indictment charging

Defendant with possession ofa firearm by a prohibited person,in violation of 18 U.S.C.

§§ 922(g)(1)& 924(a)(2). p.I. 1) Defendant was subsequently arrested on January 16,2020.

p.I. 10) Defendant filed his pending motion to suppress on April 29,2020, seeking to suppress

physical evidence seized firom the 615 S. Buttonwood Street residence on the basis that the

Search Warrant lacks probable cause. {See D.I. 19-20, 24-27) The motion was fully briefed as

of June 1,2020. {See D.I. 25)

n.     Legal Standards

       The Fourth Amendment protects the "right ofthe people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures" and instructs, among

other things, that"no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation." U.S. Const, amend. IV;see also Fed. R. Crim. P.41(d). In Illinois v. Gates,462

                                                5
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 7 of 13 PageID #: 137




U.S. 213,238(1983),the Supreme Court stated that in determining whether probable cause

exists, ajudge need only "make a practical, common-sense decision whether, given all the

circumstances set forth in the affidavit,... there is a fair probability that contraband or evidence

ofa crime will be found in a particular place." In this context,"[t]he role of a reviewing court is

not to decide probable cause de novo, but to determine whether the [judge who issued the search

warrant] had a substantial basis for concluding that probable cause existed." United States v.

Steam,597 F.3d 540, 554(3d Cir. 2010);see also United States v. Ritter, 416 F.3d 256,264(3d

Cir. 2005)("[C]onclusions of a neutral [judge] regarding probable cause are entitled to a great

deal ofdeference by a reviewing court, and the temptation to second-guess those conclusions

should be avoided.").

       "To deter Fourth Amendment violations, when the Government seeks to admit evidence

collected pursuant to an illegal search or seizure, the judicially created doctrine known as the

exclusionary rule at times suppresses that evidence and makes it unavailable at trial." United

States V. Katzin,769 F.3d 163,169(3d Cir. 2014)(citing Herring v. United States, 555 U.S. 135,

139(2009)). "The exclusionary rule encompasses both the 'primary evidence obtained as a

direct result of an illegal search or seizure,'" as well as "'evidence later discovered and found to

be derivative ofan illegality,' the so-called 'fhiit ofthe poisonous tree.'" Utah v. Strieff, 136

S.Ct. 2056,2061 (2016)(quoting Segura v. United States, 468 U.S. 796,804(1984)). The

exclusionary rule is ajudicially-created remedy "designed to deter police conduct that violates

the constitutional rights of citizens." United States v. Zimmerman,111 F.3d 426,436(3d Cir.

2002); see also Katzin, 769 F.3d at 170("Whether to suppress evidence under the exclusionary

rule is a separate question fi:om whether the Government has violated an individual's Fourth

Amendment rights.").
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 8 of 13 PageID #: 138




       A warrant lacking probable cause is not automatically subject to the "extreme sanction of

exclusion." United States v. Leon,468 U.S. 897,926(1984). For instance,the good faith

exception "instructs that suppression of evidence is inappropriate when an officer executes a

search in objectively reasonable reliance on a warrant's authority even though no probable cause

to search exists." United States v. Zimmerman,277 F.3d 426,436(3d Cir. 2002)(intemal

citation omitted); see also Leon,468 U.S. at 923 n.23("[0]ur good-faith inquiry is confined to

the objectively ascertainable question whether a reasonably well trained officer would have

known that the search was illegal despite the magistrate's authorization."),

in.    Discussion

       A.      Defendant Has Standing to Challenge the Search Warrant

       A defendant moving to suppress evidence seized in a.search bears the burden of proving

that he has standing, which in turn requires proof that he had a legitimate expectation of privacy.

See United States v. Donahue,764 F.3d 293, 298(3d Cir. 2014)(citing Rowlings v. Kentucky,

448 U.S. 98,104(1980)). The standing inquiry "turns on two specific questions:'(1) whether

the individual demonstrated an actual or subjective expectation of privacy in the subject ofthe

search or seizure; and(2) whether this expectation of privacy is objectively justifiable under the

circumstances.'" Donahue,764 F.3d at 298(quoting Free Speech Coal, Inc. v. Att'y Gen.,611

F.3d 519,543(3d Cir. 2012)). ^nMinnesota v. Olson,495 U.S. 91,98-99(1990),the Supreme

Court held that overnight guests have a legitimate expectation ofprivacy in a host's home.

       Defendant has adequately demonstrated he has standing to challenge the Search Warrant.

(See D.I. 20 at 5; D.I. 25 at 3) Defendant was found at his brother's residence around 9:31 a.m.,

lying on a couch with a sheet and pillow, strongly suggesting that he was an overnight guest with

a legitimate expectation of privacy. In opposition to this common-sense conclusion, the

government offers nothing beyond disagreement. (See D.I. 24 at 5) On this record, the Court

                                                 7
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 9 of 13 PageID #: 139




finds that Defendant has met his burden to show he has standing.

       B.      The Good Faith Exception Applies

       Defendant challenges the search warrant as lacking a substantial basis for finding

probable cause, as required under the Fourth Amendment. (See D.I. 20 at 5-12) While the

government responds that the affidavit supporting the Search Warrant establishes probable cause,

the government urges the Court to move past the issue of probable cause and determine, instead,

that the good faith exception applies. (See, e.g., D.I. 24 at 6 n.2) The Court will follow the

approach advocated by the government, which is a course of action expressly encouraged by the

Court of Appeals. See, e.g.. United States v. Ninety-Two Thousand Four Hundred Twenty-Two

Dollars And Fifty-Seven Cents, 307 F.3d 137,145(3d Cir. 2002)("Under Leon, ifa motion to

suppress evidence obtained pursuant to a warrant does not present a Fourth Amendment

argument that should be decided in order to provide instruction to law enforcement or to

magistrate judges, it is appropriate for a reviewing court to turn immediately to a consideration

ofthe officers' good faith."); see also United States v. Mitchell, 2008 WL 2942142, at *4-5

(D. Del. July 30,2008).^

       "Ordinarily, the mere existence of a warrant... suffices to prove that an officer

conducted a search in good faith, and will obviate the need for any deep inquiry into

reasonableness." United States v. Stearn, 597 F.3d 540,561 (3d Cir. 2010)(internal quotation

marks omitted). The good faith exception does not apply, however, when:(1)the judge issued



       ^ The government also argues,in the alternative, that the motion can be denied based on
the plain view doctrine, contending that officers executing the Search Warrant would testify at a
hearing that they saw "a partially exposed handgxm in plain view imder a couch cushion in the
same area where the defendant had previously been acting suspiciously." (See D.I. 24 at 3;see
also /i/. at 11-13; D.I. 25 at 7-8) The Court need not reach this issue because it is denying the
motion on the basis ofthe good faith exception to the warrant requirement.

                                                 8
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 10 of 13 PageID #: 140




the warrant in reliance of a deliberately or recklessly false affidavit;(2)the judge abandoned her

judicial role and failed to perform her neutral and detached function;(3)the warrant was based

on an affidavit so lacking in indicia ofprobable cause as to render official beliefin its existence

entirely unreasonable; and,(4)the warrant was so facially deficient that it failed to particularize

the place to be searched or the things to be seized. See United States v. Am. Inv. ofPittsburgh,

Inc., 879 F.2d 1087,1106-07(3d Cir. 1989). Defendant contends that exceptions(1)and(3)

apply here. The Court disagrees.

        Defendant contends the Search Warrant was based on false and misleading information in

Detective Cannon's affidavit, specifically:(1)incorrectly stating that three out offour ofthe

robbery suspects had been arrested;(2)incorrectly stating that Defendant was the last subject to

be arrested;(3)incorrectly describing the firearm as "black and silver" instead of"silver;" and,

(4)failing to state that Defendant's girlfiiend, Khadijah Potts, had been arrested but then

immediately released on October 15,2019. {See D.I. 20 at 9-12; D.I. 24 at 8-9; see also SW at

*52-53) Even assuming these statements were incorrect(and the government does not seem to

dispute that point, at least with respect to some ofthe statements),'^ to succeed on his motion

Defendant must show that they were (i) made knowingly and deliberately, or with a reckless

disregard for the truth, and (ii) that the statements were material, or necessary, to the probable

cause determination. United States v. Yusuf 461 F.3d 374,383-84(3d Cir. 2006). Defendant

has failed to do so.

        The alleged inaccuracies in Detective Cannon's affidavit were not material. {See D.I. 24

at 9)(providing exemplary version of affidavit's paragraph 3 marked to show changes Defendant



        ^ The government has also acknowledged that it made an error in its answering brief{see
D.I. 26), but the Court does not find this error to be material to the resolution ofthe motion.
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 11 of 13 PageID #: 141




would implicitly have preferred) Defendant has offered nothing more than conclusoiy

statements on materiality. (See D.I. 20 at 10; D.I. 24 at 6-7) The status ofthe arrests ofthose

alleged to be involved in the North Carolina robbery and details about the color ofthe handgun

Defendant might have used and still possessed would not have reasonably influenced a neutral

judicial officer in deciding whether there was or was not probable cause to believe that evidence

ofa crime would be found in the premises to be searched. The Court is not persuaded that the

alleged false and misleading statement in the affidavit suffice as an exception to the good faith

doctrine.

       Defendant also contends the Search Warrant failed to set forth facts sufficient to establish

a substantial basis for finding probable cause, pointing particularly to a purportedly insufficient

nexus between the North Carolina robbery and 615 S. Buttonwood Street. (D.I. 20 at 5-9)

Again,the Court disagrees. The Search Warrant expressly states that"North Carolina authorities

have developed information that pDefendant] fled North Carolina to Delaware to stay with

family" and that Takeesha Gardner "advised" law enforcement on the morning of October 24,

2019 that Defendant was located in the residence. (SW at *52,       4-5) It was objectively

reasonable for the officers executing the Search Warrant to have relied on these representations

and to have believed that the issuing court had a legal basis to authorize a search warrant on 615

S. Buttonwood Street for firearms and other items related to the alleged North Carolina offense.

See Leon,468 U.S. at 923 n.23. The Court is simply not persuaded that such reliance would

have been "entirely unreasonable." Steam,597 F.3d at 561.

        Defendant contends that "fatal to the constitutionality ofthe search warrant" is that the

affidavit "lacks any reference as to when the alleged robbery took place in North Carolina

(September 18,20[19]). As a result, the reviewing magistrate judge did not know that the crime


                                                 10
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 12 of 13 PageID #: 142




was alleged to have taken place 36 days prior to the request for the search warrant." (D.1.20 at

7) While this is a valid criticism ofthe affidavit(more detail would have been preferred), it is far

from a fatality. As the government wisely observes, the affidavit discloses that the Arrest

Warrant was issued on October 8,2019, providing a reasonable basis from which to infer that the

robbery had occurred not long before that date. (D.I. 24 at 7-8) Thus, when the Search Warrant

was granted on October 23, 2019,the magistrate could reasonably have inferred "that the

defendant committed a robbery in the recent past and therefore was still likely to possess

evidence ofthis crime." {Id. at 8)

       Consequently, even assuming (without deciding)that the Search Warrant was infirm.

Defendant's motion to suppress fails under the good faith doctrine. Therefore, the physical

evidence seized pursuant to the Search Warrant will not be suppress imder the exclusionary rule.

       C.      Franks Hearing Is Unnecessary

       Defendant has requested an evidentiary hearing to further develop the facts relevant to his

motion to suppress. (D.I. 20 at 14; D.I. 27 at 2) Because an affidavit supporting a search

warrant is presumed to be valid, a defendant seeking a Franks hearing to challenge a warrant's

constitutionality "must make a 'substantial preliminary showing' that the affidavit contained a

false statement, which was made knowingly or with reckless disregard for the truth, which is

material to the finding of probable cause." Yusuf^ 461 F.3d at 383(quoting Franks v. Delaware,

438 U.S. 154,171 (1978)). Defendant has not met his burden here. As already noted,the Court

does not believe the apparent inaccuracies in Detective Cannon's affidavit supporting the Search

Warrant are material. As such, an evidentiary hearing is not warranted. {See also generally D.I.

24 at 2)("As the Court may determine firom the four comers ofthe affidavit, it was entirely

reasonable for an officer to believe that the Defendant may have evidence of his crime stored at

the Residence.")

                                                 11
Case 1:20-cr-00003-LPS Document 28 Filed 11/13/20 Page 13 of 13 PageID #: 143




IV.   Conclusion

      An appropriate Order follows.




                                      12
